Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 1 of 14 PageID #: 1




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Laserwave Graphics, Inc.

Michael Botton (MB 1601)
michaelbottonesq@gmail.com
Law Office of Michael Botton, LLC
1314 Main Street
Belmar, NJ 07719-2715
Telephone: 732-894-3686
Attorneys for Plaintiff
Laserwave Graphics, Inc.


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 LASERWAVE GRAPHICS, INC.
 Plaintiff                                               CIVIL ACTION No. 19-cv-4957

 v.
                                                                   COMPLAINT
 BEST CASE AND ACCESSORIES, INC.;
 TARGET CORPORATION D/B/A TARGET
 STORES; AND WALGREEN CO.                                      Jury Trial Requested
 Defendants



       Plaintiff Laserwave Graphics, Inc., a corporation organized under the laws of the State of

New Jersey, (“Laserwave” or “Plaintiff”), by and through its undersigned counsel, alleges as

follows:
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 2 of 14 PageID #: 2




                                  NATURE OF THE ACTION

       1.      This action involves claims for copyright infringement of Laserwave’s federally

registered copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. (the

“Action”), arising from Defendants’ infringement of Plaintiff’s Laserwave Works (as defined

infra), including, without limitation, by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale, and/or selling products in

packaging designs and/or containing instruction manuals that are identical to, or at the very least,

substantially similar to, Plaintiff’s Laserwave Works, as well as breach of contract and breach of

the duty of good faith and fair dealing arising from Defendant Best Case and Accessories, Inc.’s

(“Best Case”) misconduct, as further described herein.

                                JURISDICTION AND VENUE

       2.      This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as this Action arises out of violations of the

Copyright Act, 17 U.S.C. §§ 101 et seq.; and pursuant to 28 U.S.C. § 1332, as there is diversity

between the parties and the matter in controversy exceeds, exclusive of interests and costs, the sum

of seventy-five thousand dollars. This Court has supplemental jurisdiction pursuant to 28 U.S.C.

1367(a).

       3.      Personal jurisdiction exists over Best Case in this judicial district pursuant to

N.Y.C.P.L.R. § 301 because, upon information and belief, Best Case is incorporated and/or

domiciled within the State of New York. Personal jurisdiction exists over Defendant Target

Corporation d/b/a Target Stores (“Target”) and Defendant Walgreen Co. (“Walgreens”) pursuant

to N.Y.C.P.L.R. § 302(a)(1), N.Y.C.P.L.R. § 302(a)(2) and/or N.Y.C.P.L.R. § 302(a)(3) because,

upon information and belief, Target and Walgreens are both registered to do business in the State




                                                 2
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 3 of 14 PageID #: 3




of New York, regularly conduct, transact, and/or solicit business in New York and in this judicial

district, operate retail stores in New York and in this judicial district (including, upon information

and belief, those carrying products in packaging and/or containing instruction manuals that

infringe the Laserwave Works), derive substantial revenue from their business transactions in New

York and in this judicial district, and/or otherwise avail themselves of the privileges and

protections of the laws of the State of New York such that this Court’s assertion of jurisdiction

over them does not offend traditional notions of fair play and due process.

        4.      Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, a substantial part of the events or omissions giving rise to the asserted counts occurred

in this judicial district, and harm to Plaintiff has occurred in this district.

                                            THE PARTIES

        5.      Laserwave is a company organized in New Jersey, with a principal place of

business at 24A Joyce Kilmer Avenue North, New Brunswick, New Jersey 08901.

        6.      Upon information and belief, Best Case is a corporation organized in New York,

having a principal place of business at 140 58th Street, Suite I, Brooklyn, New York 11220.

        7.      Upon information and belief, Target is a corporation organized in Minnesota,

having a principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota 55403.

        8.      Upon information and belief, Walgreens is a corporation organized in Illinois,

having a principal place of business at 200 Wilmot Road, Deerfield, Illinois 60015.

                                    GENERAL ALLEGATIONS

                              Plaintiff’s Business & Laserwave Works

        9.      Plaintiff is a family-owned graphic design and printing business, started in 1989 by

brothers Albert and Dan Hakim, which specializes in photography, design, and print production in



                                                     3
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 4 of 14 PageID #: 4




the United States and China, with a particular emphasis on the design of unique packaging,

displays and signage, among other things.

       10.     Over the past three (3) decades, Plaintiff has provided its services to numerous

clients in a variety of industries, such as Ecko Unlimited, Astor Chocolates for Ralph Lauren, Gina

Group for Steve Madden, among others.

       11.     Plaintiff owns both registered and unregistered copyrights in and related to its

original photographs and designs. Plaintiff has protected its valuable rights by filing for and

obtaining U.S. copyright registrations in and relating to its original creative works. For example,

Plaintiff is the owner of the following U.S. Copyright Registration Nos.: VA 2-161-293, covering

the Lightning Cable 05127 Packaging, and VA 2-162-816, covering the FM Transmitter 20081

Packaging & Instruction Manual (collectively, the “Laserwave Works”). True and correct copies

of a registration certificate and a printout of the U.S. Copyright Office’s electronic record for the

Laserwave Works, along with the corresponding deposit materials for each, are attached hereto as

Exhibit A and incorporated herein by reference.

                        Storied History Between Plaintiff and Best Case

       12.     Over a decade ago, in or about 1997 or 1998, Plaintiff began doing business with

Best Case, which is owned by Albert and Dan Hakim’s cousin, Eddie Dana, and is currently in the

business of manufacturing cellphone accessories for sale to retailers.

       13.     Plaintiff and Best Case agreed that Plaintiff would create original packaging

designs and instruction manuals for Best Case’s cellphone accessories, and arrange for the

production of the same, with manufacturers based in China, in exchange for a royalty percentage

of 15% of the packaging costs based on the units produced.               Best Case would pay the




                                                 4
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 5 of 14 PageID #: 5




manufacturers in China, and such manufacturers would then remit the foregoing royalty payment

to Plaintiff.

        14.     After nearly sixteen (16) years of the parties working actively together based on the

above agreed terms, on or about 2015, Best Case demanded that the above payment arrangement

be modified.    Instead of Laserwave getting paid a fifteen percent (15%) royalty from the

manufacturer in China, Best Case insisted that it pay Plaintiff directly a royalty of three and one

half cents ($0.035) per package ordered from China.

        15.     It was agreed by the parties that this new royalty rate was to be applied to all

packaging designs and instruction manuals then existing or later developed by Plaintiff. It was

further agreed that Laserwave would perform work developing and creating original packaging

designs and instruction manuals for new product lines, as well as existing product lines, but only

receive a royalty from Best Case on the packaging actually produced. Under this new arrangement,

Best Case now had the ability to stop making royalty payments to Plaintiff, without disrupting its

supply of packaging. However, Plaintiff assumed that, based upon the family history, Best Case

would never fail to pay the agreed upon royalty. This trust turned out to be misplaced.

        16.     The volume of Plaintiff’s design work for Best Case for nearly twenty (20) years

grew tremendously, with Plaintiff arranging to have an average of one (1) million units per month

produced for Best Case’s large retail accounts, and Plaintiff receiving royalties thereon.

        17.     Shortly after Best Case demanded the aforementioned change in Plaintiff’s royalty,

Best Case also demanded that Plaintiff maintain employees at Best Case’s office in Brooklyn, NY

where Best Case could gain access to the day-to-day workings of how Plaintiff performed its

services. In order to appease Best Case, Plaintiff stationed up to three (3) of its own salaried

employees at Best Case’s office.




                                                  5
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 6 of 14 PageID #: 6




        18.    Despite the success of Plaintiff’s and Best Case’s ongoing business relationship, on

or about December 19, 2018, Best Case advised Plaintiff that it intended to sever ties, effective

February 1, 2019, as it wanted to begin designing its new packaging in-house. At that time, Best

Case did not notify Plaintiff that it would cease receiving royalty payments—to which Plaintiff

was, and remains, entitled—after February 1, 2019.

        19.    Shortly after the December 19, 2018 meeting, Best Case approached some of

Plaintiff’s own employees, which had serviced Best Case, in an attempt to retain them in-house.

        20.    In the last several years, Best Case intentionally and improperly repositioned its

working relationship with Plaintiff so that Best Case could terminate its relationship with Plaintiff

without causing an interruption to its own business operations, while still using Plaintiff’s

intellectual property, including the Laserwave Works, without paying Plaintiff the agreed upon

royalty payments.

                        Defendants’ Wrongful and Infringing Conduct

        21.    Best Case did in fact sever ties with Plaintiff on or about February 1, 2019;

however, it has continued to produce and sell products in packaging designs and/or containing

instruction manual designs that are identical to, or substantially similar to designs authored and

owned by Laserwave, including, without limitation, the Laserwave Works, to third-party retailers,

including Target and Walgreens, without Plaintiff’s authorization, and without compensating

Plaintiff.

        22.    In addition, upon information and belief, Target and Walgreens are continuing to

advertise, market, promote, distribute, display, offer for sale and/or sell products in packaging

designs and/or containing instruction manuals that are identical to, or substantially similar to,

Plaintiff’s Laserwave Works. Attached hereto as Exhibit B is a true and correct screenshot of




                                                 6
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 7 of 14 PageID #: 7




Walgreens’ website, available at www.walgreens.com, as well as a photograph taken at a Target

retail location, both of which evidence Walgreens’ and Target’s continued display of the

Laserwave Works.

        23.     Plaintiff has notified Best Case of Best Case’s infringement of Plaintiff’s rights,

including the Laserwave Works, and its breach of the parties’ contract, on numerous occasions.

However, despite such notice, Defendants are continuing to use images, designs and/or artwork

that are substantially similar to, identical to, and/or constitute infringement of Laserwave Works

in connection with the offering for sale and/or sale of Best Case’s products.

        24.     Likewise, Best Case has also failed to remedy its breach(es).

        25.     Prior to and contemporaneous with its actions alleged herein, Best Case had

knowledge of Plaintiff’s ownership of its Laserwave Works, and in bad faith adopted Plaintiff’s

Laserwave Works.

        26.     Best Case has been engaging in the illegal and infringing actions, as alleged herein,

knowingly and intentionally, or with reckless disregard or willful blindness to Plaintiff’s rights or

in bad faith.

        27.     In committing these acts, Defendants have, among other things, infringed the

Laserwave Works, and Best Case has breached the parties’ contract and the covenant of good faith

and fair dealing. All Defendants have profited from such activities at Plaintiff’s expense.

        28.     Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiff.

                                      CAUSE OF ACTION

                                FIRST CAUSE OF ACTION
                   (Federal Copyright Infringement Against All Defendants)
                                     [17 U.S.C. § 501(a)]

        29.     Plaintiff repleads and incorporates by reference each and every allegation set forth




                                                  7
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 8 of 14 PageID #: 8




in the preceding paragraphs as if fully set forth herein.

         30.   Plaintiff is the exclusive owner of the Laserwave Works.

         31.   Best Case had actual notice of Plaintiff’s exclusive rights in and to the Laserwave

Works.

         32.   Defendants did not attempt and therefore inherently failed to obtain Plaintiff’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market Plaintiff’s Laserwave Works.

         33.   Without permission, Defendants reproduced, copied, and displayed Plaintiff’s

Laserwave Works by manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, and/or selling products in packaging and/or containing

instruction manuals that bear such Laserwave Works, or artwork that is, at a minimum,

substantially similar to Plaintiff’s Laserwave Works.

         34.   Defendants’ unlawful, and Best Case’s willful, actions as alleged herein constitute

infringement of Plaintiff’s Laserwave Works, including Plaintiff’s exclusive rights to reproduce,

distribute, and/or sell such Laserwave Works in violation of 17 U.S.C. § 501(a).

         35.   Defendants’ copyright infringement, as alleged herein, has caused substantial and

irreparable harm to Plaintiff in an amount as yet unknown but to be proven at trial, for which

Plaintiff has no adequate remedy at law, and unless enjoined, Defendants will continue to cause,

substantial and irreparable harm to Plaintiff.

         36.   Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief,

Plaintiff’s actual damages and Defendants’ profits in an amount to be proven at trial for willful

copyright infringement, and its reasonable attorneys’ fees and costs.




                                                  8
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 9 of 14 PageID #: 9




                                SECOND CAUSE OF ACTION
                             (Breach of Contract Against Best Case)

       37.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       38.     In or about 1997 or 1998, Best Case contracted with Plaintiff to create original

packaging designs and instruction manuals for Best Case’s cellphone accessories and arranged for

the printing of same in exchange for a payment equal to fifteen percent (15%) of the packaging

based on the units produced.

       39.     Plaintiff did in fact create packaging designs and instruction manuals and arranged

for the production of the same in accordance with the terms of the agreement with Best Case.

       40.     After nearly sixteen (16) years of the parties working actively together based on the

above agreed terms, on or about 2015, Best Case demanded that the payment arrangement be

modified. Instead of Laserwave getting paid a fifteen percent (15%) royalty from the manufacturer

in China, Best Case insisted that it pay Plaintiff directly three and one half cents ($0.035) per

package ordered from China.

       41.     It was agreed by the parties that this new royalty rate was to be applied to all

packaging designs and instruction manuals then existing or later developed by Plaintiff.

       42.     It was further agreed that Laserwave would perform work developing and creating

original packaging designs and instruction manuals for new product lines, as well as existing

product lines, but only receive a royalty from Best Case on the packaging actually produced.

       43.     Under this new arrangement, Best Case now had the ability to stop making

payments to Plaintiff without disrupting its supply of packaging.

       44.     Best Case had provided compensation per this new agreement until about February

1, 2019.



                                                  9
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 10 of 14 PageID #: 10




        45.     The parties had a contract and Plaintiff performed adequately pursuant to the terms

 of the contract.

        46.     Best Case breached that contract by continuing to sell products in packaging

 designs and/or containing instruction manual designs that are identical to, or substantially similar

 to designs authored and owned by Laserwave, including, without limitation, the Laserwave Works,

 to third-party retailers, without Plaintiff’s authorization, and without paying Plaintiff the agreed

 upon payment of three and one half cents ($0.035) per package ordered from China.

        47.     Plaintiff has a reasonable expectation of three and one half cents ($0.035) per

 package ordered from China for all packaging designs and instruction manuals designed by the

 Plaintiff, as well as the reasonable expectation of the exclusive rights to and in designs authored

 and owner by Laserwave, including, without limitation, the Laserwave Works.

        48.     As a result of the aforesaid breach(es), Plaintiff has suffered, and continues to

 suffer, significant damages.

                                 THIRD CAUSE OF ACTION
               (Breach of Duty of Good Faith and Fair Dealing Against Best Case)
                                                   \
        49.     Plaintiff repleads and incorporates by reference each and every allegation set forth

 in the preceding paragraphs as if fully set forth herein.

        50.     In or about 2016, Best Case knowingly changed the royalty payment arrangement

 so that Plaintiff would not be paid by the manufacturer(s) in China, but instead, directly by Best

 Case so that Best Case could stop paying Plaintiff, without interrupting its own business

 operations.

        51.     Shortly thereafter, Best Case demanded that Plaintiff maintain full-time employees

 at Best Case’s office so that it would have access to Plaintiff’s operation.

        52.     Best Case then terminated its relationship with Plaintiff, while attempting to hire


                                                  10
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 11 of 14 PageID #: 11




 some of Plaintiff’s employees, and has continued to use Plaintiff’s intellectual property, including,

 without limitation, the Laserwave Works, without making royalty payments to Plaintiff.

        53.       Best Case knowingly and purposefully changed the terms of the contract with

 Plaintiff, with the intent to eventually terminate its relationship with the Plaintiff, and stop making

 payments to which Plaintiff is entitled.

        54.       This is a breach of the duty of good faith and fair dealing in the parties’ contract.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants, inclusive and each of

 them, as follows:

        A.        For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

        U.S.C. § 504(b) in an amount to be proven at trial for Best Case’s willful and Target and

        Walgreens’ copyright infringement of Plaintiff’s Laserwave Works under 17 U.S.C. §

        501(a);

        B.        For an award of Plaintiff’s actual damages and Best Case’s profits in an amount to

        be proven at trial for Best Case’s breach of contract.

        C.        For an award of consequential damages resulting from Best Case’s breach of

        contract and breach of the covenant to deal fairly and in good faith in an amount to be

        proven at trial.

        D.        For a preliminary and permanent injunction by this Court enjoining and prohibiting

        Defendants, or their agents, and any employees, agents, servants, officers, representatives,

        directors, attorneys, successors, affiliates, assigns, and entities owned or controlled by

        Defendants, and all those in active concert or participation with Defendants, and each of

        them who receives notice directly or otherwise of such injunction from:

                      i. directly or indirectly infringing in any manner any of Plaintiff’s copyrights,


                                                    11
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 12 of 14 PageID #: 12




                      or other rights (whether now in existence or hereafter created) including,

                      without limitation, Plaintiff’s Laserwave Works;

                  ii. using any of Plaintiff’s copyrights or other rights (whether now in existence

                      or hereafter created) including, without limitation, Plaintiff’s Laserwave

                      Works, or any other artwork that is substantially similar to Plaintiff’s

                      Laserwave Works on or in connection with Defendants’ manufacture,

                      importation,    exportation,     advertisement,     marketing,       promotion,

                      distribution, display, offering for sale, and/or sale of products;

                 iii. engaging in any other act in derogation of Plaintiff’s rights;

                 iv. effecting assignments or transfers, forming new entities or associations, or

                      utilizing any other device for the purpose of circumventing or otherwise

                      avoiding the prohibitions set forth in any Final Judgment or Order in this

                      action; and

                  v. instructing, assisting, aiding or abetting any other person or entity in

                      engaging in or performing any of the activities referred to in subparagraphs

                      (i) through (iv) above; and

       E.     For an order of the Court requiring that Best Case recall from any distributors and

       retailers and deliver up to Plaintiff for destruction any and all packaging, labels, tags,

       advertising and promotional materials and any other materials in the possession, custody

       or control of such distributors and retailers that infringe any of Plaintiff’s copyrights, or

       other rights including, without limitation, Plaintiff’s Laserwave Works, or bear any artwork

       that is substantially similar to Plaintiff’s Laserwave Works;

       F.     For an order of the Court requiring that Defendants deliver up for impounding




                                                12
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 13 of 14 PageID #: 13




       and/or destruction to Plaintiff any and all packaging, labels, tags, advertising, and

       promotional materials and any other materials in the possession, custody or control of

       Defendants that infringe any of Plaintiff’s copyrights or other rights including, without

       limitation, Plaintiff’s Laserwave Works, or bear any artwork that is substantially similar to

       Plaintiff’s Laserwave Works pursuant to 17 U.S.C. § 503;

       G.      For an order from the Court requiring that Defendants provide complete

       accountings for any and all monies, profits, gains and advantages derived by Defendants

       from their use of the Laserwave Works in connection with Defendants’ products as

       described herein, including prejudgment interest;

       H.      For an order from the Court that an asset freeze or constructive trust be imposed

       over any and all monies, profits, gains and advantages in Defendants’ possession, which

       rightfully belong to Plaintiff;

       I.      For Plaintiff’s reasonable attorneys’ fees;

       J.      For all costs of suit; and

       K.      For such other and further relief as the Court may deem just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands a trial by jury on all claims.



       Dated: August 29, 2019                         Respectfully submitted,


                                                      EPSTEIN DRANGEL LLP


                                                      BY:    /s/ Kerry B. Brownlee
                                                             Kerry B. Brownlee (KB 0823)
                                                             kbrownlee@ipcounselors.com
                                                             Jason M. Drangel (JD 7204)
                                                             jdrangel@ipcounselors.com


                                                13
Case 1:19-cv-04957-KAM-RER Document 1 Filed 08/29/19 Page 14 of 14 PageID #: 14




                                                60 East 42nd Street, Suite 2520
                                                New York, NY 10165
                                                Telephone: (212) 292-5390
                                                Facsimile: (212) 292-5391
                                                Attorneys for Plaintiff
                                                Laserwave Graphics, Inc.

 Michael Botton (MB 1601)
 michaelbottonesq@gmail.com
 Law Office of Michael Botton, LLC
 1314 Main Street
 Belmar, NJ 07719-2715
 Telephone: 732-894-3686
 Attorneys for Plaintiff
 Laserwave Graphics, Inc.




                                      14
